                                          Case 3:17-cv-07357-RS Document 159 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         MICHAEL ZELENY,
                                  10                                                        Case No. 17-cv-07357-RS
                                                        Plaintiff,
                                  11                                                        AMENDED
                                                 v.                                         ORDER GRANTING
                                  12                                                        UNOPPOSED MOTION TO
Northern District of California
 United States District Court




                                         EDMUND G. BROWN, et al.,                           CONTINUE
                                  13
                                                        Defendants.
                                  14

                                  15          The Court, having reviewed the motion of Michael Zeleny to continue pre-trial dates on

                                  16   agreement of all parties, and finding good cause, hereby ORDERS as follows:

                                  17          1. Pre-trial dates in this matter are continued to the following dates:

                                  18                  a. Fact Discovery Cut-Off: October 2, 2020

                                  19                  b. Expert Disclosures: October 9, 2020

                                  20                  c. Rebuttal Expert Disclosures: October 30, 2020

                                  21                  d. Expert Discovery Cut-Off: November 20, 2020

                                  22                  e. Dispositive Motion Hearings: February 25, 2021

                                  23          2. All further discovery shall be limited to those matters specified in the motion. The

                                  24   Discovery Motion Cut-Off shall run from the discovery deadlines specified above.

                                  25          3. No further requests to extend case deadlines will be granted.

                                  26

                                  27

                                  28
                                          Case 3:17-cv-07357-RS Document 159 Filed 01/07/21 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: January 7, 2021

                                   4                                        ______________________________________
                                                                            ______________________   _____
                                                                                                        ________
                                                                            RICHARD SEEBORG
                                   5                                        United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                             ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
                                                                                                   CASE NO. 17-cv-07357-RS
                                                                             2
